Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Rajashakher P. Reddy, M.D.
(OI File No. 4-08-40429-9),

Petitioner,
v.
The Inspector General.
Docket No. C-12-1081
Decision No. CR2681

Date: January 3, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services notified
Rajashakher P. Reddy, M.D. (Petitioner) that he was being excluded from participation in
Medicare, Medicaid, and all other federal health care programs for 13 years. The I.G.
based the length of exclusion on the presence of three aggravating factors. I find that
Petitioner is subject to a mandatory exclusion; however, because the I.G. only proved the
existence of two aggravating factors, the period of exclusion is reduced to 12 years.

I. Background

Petitioner is a radiologist who was found guilty after a jury trial in the United States
District Court, Northern District of Georgia, Atlanta Division (District Court), of 20
counts of wire fraud, seven counts of mail fraud, four counts of health care fraud, and one
count of falsification of records in a federal investigation. In a letter dated May 31, 2012,
the I.G. notified Petitioner that he was being excluded from participation in Medicare,
Medicaid, and all federal health care programs for a period of 13 years under 42 U.S.C.

§ 1320a-7(a)(1) and (a)(3). The basis cited for Petitioner’s exclusion under section
1320a-7(a)(1) was his conviction in the District Court of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. The basis
cited for Petitioner’s exclusion under section 1320a-7(a)(3) was his felony conviction, in
the District Court, of a criminal offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a health care item or service.

Petitioner, through counsel, appealed the I.G.’s exclusion and this case was assigned to
me for hearing and decision. On August 21, 2012, I convened a prehearing conference
by telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order), dated August 22, 2012. See 42 C.F.R.
§ 1005.6. Pursuant to the Order, the LG. filed a brief (I.G. Br.) on September 21, 2012,
with I.G.’s exhibits (I.G. Exs.) 1 through 3. Petitioner filed a response (P. Br.) on
October 19, 2012, with Petitioner’s exhibits (P. Exs.) 1 and 2. The L.G. filed a reply brief
(LG. Reply) on November 5, 2012. I admit CMS Exs. 1-3 and P. Exs. 1-2 into the record
because neither party objected to any of the exhibits. Furthermore, both parties indicated
that an in-person hearing was unnecessary (I.G. Br. at 7; P. Br. at 8); therefore, I issue
this decision on the basis of the written record.

II. Issues
Under 42 C.F.R. § 1001.2007(a)(1), the scope of my review is limited to two issues:

1. Whether the LG. has a basis for excluding Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs pursuant to 42 U.S.C. § 1320a-
7(a)(1) and/or (a)(3); and

2. Whether the length of the exclusion is unreasonable.
III. Findings of Fact, Conclusions of Law, and Analysis’
A. Petitioner was convicted of 32 counts of felonious conduct.

On July 13, 2010, a 37-count Superseding Indictment filed in the District Court charged
Petitioner with: Counts 1 through 25, Wire Fraud, in violation of 18 U.S.C. § 1343;
Counts 26 through 32, Mail Fraud, in violation of 18 U.S.C. § 1341; Counts 33 through
36, Health Care Fraud, in violation of 18 U.S.C. §1347; and Count 37, Falsification of
Records in Federal Investigation, in violation of 18 U.S.C. § 1519. 1.G. Ex. 3.

According to the indictment, Petitioner, a Board-certified radiologist, owned a
teleradiology company, Reddy Solutions, Inc. (RSI) and served as one of the radiologists
who submitted signed reports to client hospitals and other providers. I.G. Ex. 3, at 1-2.

' My findings of fact and conclusions of law are set forth in italics and bold font.
The indictment charged that Petitioner “fraudulently signed and submitted radiology
reports for tens of thousands of patients to the hospitals and other providers who were
RSI clients, in cases where neither he nor any other RSI physician had ever reviewed and
analyzed the film.” I.G. Ex. 3, at 3. The indictment further charged that Petitioner knew
that “the hospital or other RSI client then submitted bills to Medicare and private
insurance companies for these tests, including for the supposed professional services of a
qualified radiologist that never in fact occurred.” I.G. Ex. 3, at 5. The indictment stated
that “RSI received over $1.5 million during this time for these specific, fraudulent,
reports, which were not actually reviewed by a physician.” IG. Ex. 3, at 3.

The wire fraud counts, Counts | through 25, charged that, beginning on or about June 14,
2007, and continuing through December 31, 2007, Petitioner knowingly and willfully
executed his scheme to defraud by causing to be transmitted to his hospital clients, in
interstate commerce, radiology reports bearing his electronic signature. The mail fraud
counts, Counts 6 through 32, charged that, for the purpose of executing and attempting to
execute the scheme to defraud and obtain money by false pretenses, Petitioner knowingly
caused mail (i.e. checks which represented payment for RSI invoices) to be sent to RSI
by the hospital clients. The health care fraud counts, Counts 33 through 36, charged that
Petitioner knowingly and willfully executed the health care fraud scheme by causing
client hospitals to submit claims to a health care benefit program for services that were
not provided. The Falsification of Records in Federal Investigation count, Count 37,
charged that, in or about February 2008, Petitioner “did knowingly alter, destroy,
conceal, cover up, falsify and make a false entry in a record, document, and tangible
object, with the intent to impede, obstruct, or influence the investigation or proper
administration of any matter within the jurisdiction of a department and agency of the
United States.” I.G. Ex. 3, at 10-11. The count describes how Petitioner directed an RSI
information technology employee to alter and falsify computer records known as “access
logs” before they were produced to the agencies. The count states further that after the
access logs were falsified, Petitioner directed another employee to produce the set of
falsified records to RSI’s lawyers who then produced the false materials to the agencies
in response to an investigative subpoena dated January 29, 2008. I.G. Ex. 3, at 11-12.

A jury found Petitioner guilty on Counts | through 4, 6 through 11, 13, 14, 16 through
19, and 22 through 25 of the Superseding Indictment. LG. Ex. 2, at 1. The court entered
judgment of conviction against Petitioner on December 13, 2011, finding Petitioner
guilty of Wire Fraud, Counts | through 4, 6 through 11, 13, 14, 16 through 19, and 22
through 25; Mail Fraud, Counts 26 through 32; Health Care Fraud, Counts 33 through 36;
and Falsification of Records in a Federal Investigation, Count 37. The court sentenced
Petitioner to: 54 months of incarceration; three years of supervised release upon release
from imprisonment; 300 hours of community service; and payment of a $3,200
assessment, a $15,000 fine, and $919,855.37 in restitution. I.G. Ex. 2.
B. Petitioner’s convictions require exclusion under 42 U.S.C. § 1320a-7(a)(1)
because his criminal conduct related to the delivery of an item or service
under Medicare and/or Medicaid.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program. 42 U.S.C.

§ 1320a-7(a)(1). Petitioner concedes that his convictions require exclusion under section
1320a-7(a)(1). P. Br. at 1 n.2. I conclude that the record fully supports Petitioner’s
mandatory exclusion. I.G. Exs. 1-3.

C. Petitioner’s convictions require exclusion under 42 U.S.C. § 1320a-7(a)(3)
because the convictions were felony-level and based on Petitioner’s
fraudulent conduct in connection with the delivery of a health care item or
service.

An individual must be excluded from participation in any federal health care program if
the individual was convicted of a felony offense under federal or state law that occurred
after August 21, 1996, if the offense was related to fraud, theft, embezzlement, breach of
fiduciary responsibility or other financial misconduct, and if the offense was in
connection with the delivery of a health care item or service or with respect to any act or
omission in a health care program other than Medicare or Medicaid and the program was
operated or financed in whole or in part by any governmental agency. 42 U.S.C.

§ 1320a-7(a)(3). Petitioner concedes that his felony convictions require exclusion under
section 1320a-7(a)(3). P. Br. at 1 n.2. I conclude that the record fully supports
Petitioner’s mandatory exclusion. LG. Exs. 1-3.

D. Petitioner must be excluded for a minimum of five years.

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(1) and (a)(3), the Petitioner must be excluded for a minimum period of five
years. 42 U.S.C. § 1320a-7(c)(3)(B).

E. The 1G. proved that two aggravating factors exist in this case that justify
lengthening the period of exclusion beyond the five-year statutory minimum.

The remaining issue is whether it is unreasonable to extend his period of exclusion by an
additional eight years. My determination of whether the exclusionary period in this case
is unreasonable turns on whether: (1) the I.G. has proven that there are aggravating
factors; (2) Petitioner has proven that there are mitigating factors the I.G. failed to
consider or that the I.G. considered an aggravating factor that does not exist; and (3) the
period of exclusion is within a reasonable range.
The regulations establish aggravating factors that the I.G. may consider to lengthen the
period of exclusion beyond the five-year minimum for a mandatory exclusion. 42 C.F.R.
§ 1001.102(b). Only if an aggravating factor justifies an exclusion longer than five years
may mitigating factors be considered as a basis for reducing the period of exclusion to no
less than five years. 42 C.F.R. § 1001.102(c).

In this case, the I.G. advised Petitioner in the May 31, 2012 exclusion notice that there
were three aggravating factors that justify an exclusion of more than five years:

1. The acts resulting in the conviction, or similar acts, that caused, or were
intended to cause, a financial loss to a government program or to one or more
entities of $5,000 or more. 42 C.F.R. § 1001.102(b)(1). The I.G. stated that
the court ordered Petitioner to pay restitution of approximately $919,800.

2. The acts that resulted in the conviction, or similar acts, were committed over a
period of one year or more. 42 C.F.R. § 1001.102(b)(2). According to the
LG., Petitioner’s criminal acts occurred from about mid-2006 to about January
2008.

3. The sentence imposed by the court included incarceration. 42 C.F.R.
§ 1001.102(b)(5). The LG. stated that Petitioner was sentenced to 54 months
of incarceration.
LG. Ex. 1.

I. The aggravating factor at 42 C.F.R. § 1001.102(b)(1) (financial loss to
a government program of $5,000 or more) has been proven.

The record shows that Petitioner was sentenced to pay restitution totaling $919,855.37 to
public and private health care insurers. I note that, in listing the payees and amounts
owed, the sentencing document shows that Petitioner was ordered to pay $272,511.24 to
Medicare, $251,375.57 to Medicaid, and $22,930.35 to Tricare.” I.G. Ex. 2, at 6.

Although Petitioner concedes the existence of this aggravating factor, Petitioner argues
that the restitution amount was a “negotiated amount” in order to accommodate
sentencing calculations under federal sentencing guidelines and that there was no
accurate method to calculate the restitution amount. P. Br. at 6. Petitioner cites to the
sentencing hearing transcript to support this argument. Aside from conceding that the
loss is more than $5,000, Petitioner does not offer any argument or evidence as to the
amount I should consider as the loss to federal programs.

* Tricare is federal comprehensive managed care program that is part of the Military
Health System. 32 U.S.C. § 199.17
I am not persuaded that the ordered restitution amount should be disregarded when
determining the losses sustained by various programs and insurers under this aggravating
factor. As the prosecutor explained during the sentencing hearing, the restitution amount
was determined in a manner that only included the amount Petitioner billed for his
services and not for the total cost of the radiological services that were billed for each
patient (i.e., the billed amount for Petitioner’s professional services and not the cost of
creating the radiological images). P. Ex. 1, at 13-14. The prosecutor characterized this
approach as “appropriate and conservative” and that victim Blue Cross/Blue Shield’s
position that restitution should be based on the total amount billed (i.e., professional
services plus the creation of the radiological image) was “too aggressive.” P. Ex. 1, at
14. Although Petitioner’s attorney at the sentencing hearing indicated that the parties had
to “hash out some of the very complex loss and restitution figures here,” that same
attorney stated that “all sides I think did a good and professional job in reaching the
figures that we did.” P. Ex. 1, at 16.

Based on the sentencing hearing transcript, it appears that the amount ordered as
restitution is a conservative amount of the loss and that the parties made a good faith
effort to calculate the loss. The I.G. has relied on the ordered restitution amount to show
program loss. I agree with this approach because it is well established that restitution is
a recognized measure of program loss. E.g., Craig Richard Wilder, DAB No. 2416, at 9
(2011). The parties appear to have acted in good faith in calculating the restitution
amount. In any event, the fact that the parties agreed to an order of restitution in an
amount over $900,000 leaves no doubt that Petitioner’s crimes resulted in significant
financial losses to Medicare, Medicaid, and Tricare, well in excess of the $5,000
threshold needed to meet the aggravating factor at 42 C.F.R. § 1001.102(b)(1).

2. The aggravating factor at 42 C.F.R. § 1001.102(b)(5) (sentence
imposed by the court included incarceration) has been proven.

Petitioner does not dispute that he was sentenced to be imprisoned for 54 months. LG.
Ex. 2, at 2; P. Br. at 6. I conclude this aggravating factor cited by the I.G. is established.
42 C.F.R. § 1001.102(b)(5).

3. The aggravating factor at 42 C.F.R. § 1001.102(b)(2) (acts that
resulted in the conviction, or similar acts, were committed over a period
of one year or more) was not proven by the I.G.

The LG. alleges that Petitioner’s criminal acts or similar acts were committed over a
period of one year or more and that the aggravating factor at 42 C.F.R. § 1001.102(b)(2)
exists in this case. In support of its position, the I.G. asserts (I.G. Reply at 2) that the
Second Superseding Indictment alleges in Paragraph One:
From an unknown date, but at least as of mid-2006, through
in or about January 2008, . . . [Petitioner] knowingly devised
and intended to devise a scheme and artifice to defraud and to
obtain money and property by means of materially false and
fraudulent pretenses, representations, promises, and by
omissions of material facts, that is, by claiming to have
performed health care services when he did not in fact
perform such health care services, well knowing and having
reason to know that said materially false pretenses,
representations and promises were and would be false and
fraudulent when made and that said omissions were and
would be material.

LG. Ex. 3, at 1.

The LG. alleges further that Paragraph One of the indictment “is repeated and re-alleged
in the counts of which [Petitioner] was convicted.” I.G. Reply at 2.

Petitioner contends that the indictment shows that the duration of his criminal conduct
was less than a year. Petitioner argues that the specific counts in the indictment for
which he was found guilty included specific dates that amount to less than a year, with
the earliest date specified in the indictment as June 14, 2007, and the latest as “in or about
February 2008.” P. Br. at 4; I.G. Ex. 3, at 5-10.

I find that there is no evidence that the jury or court found Paragraph One of the
indictment, which alleged that Petitioner’s criminal acts spanned the time period “at least
as of mid-2006, through in or about January 2008,” to be proven. LG. Ex. 3, at 1. The
Judgment of Conviction only lists the specific counts in the indictment that the jury found
to be proven and not the facts generally alleged before the counts.’ I.G. Ex. 2, at 1. Had
the jury convicted Petitioner of all counts, I could infer that the jury found the entire
indictment proven. However, the jury did not convict Petitioner on all counts. Of the
counts proven, a review of the indictment indicates that the earliest specific date on
which Petitioner transmitted fraudulent information was June 14, 2007 (Count One), and
the latest was January 14, 2008 (Count 32). I.G. Ex. 3, at 5, 9. Ifthe date relating to
Petitioner’s falsification of records in a federal investigation is added into the time span,

> In some previous cases, the general allegations related to a span of dates for the
criminal conduct has been considered as sufficient evidence of the length of time that the
criminal conducted occurred. However, these cases involved plea arrangements where
the petitioner had pled guilty to all the allegations, sometimes in a revised charging
document. See e.g., Russell J. Ellicott, DPM, DAB CR1552, at 11 (2007) rev. declined
DAB No. 2075 (2007). Because the present case involves a jury verdict where all of the
counts were not proven, I must look to additional evidence of record to decide this issue.
then the longest period of time Petitioner’s adjudged misconduct lasted was through
February 2008. I.G. Ex. 3, at 10. A time span of criminal conduct from June 2007
through February 2008 is generally consistent with the prosecutor’s statements during the
sentencing hearing that Petitioner’s criminal misconduct took place over an “eight-month
period” and that Petitioner’s criminal activity was “months and months of repeated
conduct.” P. Ex. 1, at 4, 7. It is also consistent with the allegation in the indictment that
federal investigators subpoenaed records from Petitioner that ““cover[ed] specific periods
of time in 2007.” I.G. Ex. 3, at 11.

lam particularly persuaded by the prosecutor’s statements during sentencing that
Petitioner’s criminal activities occurred over a period of months. The prosecutor made
these statements when arguing for a long prison term and would not have understated the
duration of Petitioner’s proven criminal conduct. While Petitioner’s scheme to defraud
was complex and extensive, the record simply is not clear that the acts that led to his
conviction, or even similar acts, occurred over a period of time that is more than a year.
Therefore, I conclude that the I.G. did not prove the existence of the aggravating factor at
42 C.F.R. § 1001.102(b)(5) by a preponderance of the evidence.*

4. There are no mitigating factors in this case.

Because I found that aggravating factors are present in this case, I next consider whether
there are any mitigating factors under 42 C.F.R. § 1001.102(c)) to offset the aggravating
factors. Petitioner concedes that there are no mitigating factors in this case. P. Br. at 1
n.2, 3. Accordingly, I find that no mitigating factors exist which would justify reducing
the period of exclusion.

F. Because the I.G. has only proven that two aggravating factors exist in this
case, I find that 12-year exclusion, reduced from 13 years, is reasonable.

As discussed above, I found that the I.G. proved by a preponderance of the evidence the
existence of two aggravating factors, but did not prove the existence of a third
aggravating factor. Because I found that an aggravating factor considered by the I.G. in
its exclusion notice is not proved, then some downward adjustment of the period of
exclusion should be expected absent some circumstances that indicate no such adjustment
is appropriate. Gary Alan Katz, R. Ph., DAB No. 1842 (2002); Jason Hollady,M.D.,
a/k/a Jason Lynn Hollady, DAB No. 1855 (2002). Accordingly, given that the I.G. did
not prove one of the three aggravating factors on which the L.G. relied in imposing the
13-year exclusion, I must reassess the appropriate period of exclusion in this case. In
doing so, it is necessary that I weigh the aggravating factors that were proven by the I.G.
My evaluation does not follow a specific formula for weighing those factors, but rather

* Pursuant to 42 C.F.R. § 1005.15(c), I informed the parties at the prehearing conference
that the I.G. had the burden of proving the existence of aggravating factors. Order 5.
considers the weight to be accorded each factor based on the circumstances surrounding
them in this case. Sushil Aniruddh Sheth, M.D., DAB No. 2491 (2012).

As I discussed above, Petitioner was ordered to pay restitution in the total amount of
$919,855.37, and of this amount he was ordered to pay $272,511.24 to Medicare,
$251,375.57 to Medicaid, and $22,930.35 to Tricare. The record shows that one aspect
of Petitioner’s extensive health care fraud scheme involved client hospitals submitting
claims to health care benefit programs for services that were never provided. Petitioner’s
criminal misconduct thus directly impacted Medicare, Medicaid, and Tricare, and, based
on the restitution owed, it can be inferred that the financial losses to these programs
attributable to his fraud was nearly $550,000. Restitution in an amount so substantially
greater than the statutory standard is an “exceptional[ly] aggravating factor” that is
entitled to significant weight. Jeremy Robinson, DAB No. 1905 (2004); Donald A.
Burstein, Ph.D., DAB No. 1865 (2003).

The other evidence of aggravation relates to Petitioner’s sentence of 54 months
incarceration for his crimes. Petitioner’s sentence represents substantial jail time which
indicates the seriousness of his offenses.

I find that the two proven aggravating factors are entitled to significant weight. Petitioner
committed 31 felonies that had a substantial financial impact on Medicare, Medicaid,
Tricare, and private insurers. His crimes resulted in a lengthy term of imprisonment.
There is ample evidence that Petitioner is a highly untrustworthy individual who should
be excluded for a lengthy period. Petitioner’s lack of trustworthiness is exemplified by
his conviction for falsification of records during the federal investigation into his criminal
conduct. LG. Exs. 2, at 1, 3, at 10-12. However, in light of the fact that the I.G. did not
prove one of the aggravating factors, I will reduce the exclusion period to 12 years.

Iam only reducing the period of exclusion by one year because the two proven
aggravating factors are of such a significant nature that they provide a basis for an
exclusion lasting well in excess of the five-year minimum. I conclude that the fact that a
federal investigation forced Petitioner to terminate his extensive criminal scheme a few
months shy of an entire year does not provide a reason for a substantial reduction in
Petitioner’s exclusion. Petitioner is a threat to Medicare and excluding him from
participating in federal healthcare programs for less than 12 years is insufficient to
safeguard those programs.

Petitioner argues that his exclusion is excessive and should be reduced to ten years or
less. P. Br. at 6. In support of this argument, Petitioner urges me to consider the
following: Petitioner’s exclusion would effectively bar him from ever returning to the
practice of medicine, especially in his specialty of radiology; Petitioner voluntarily
relinquished his medical license in July 2011, almost eleven months before the I.G.’s
imposition of the exclusion; Petitioner’s 54-month prison term reflects the sentencing
10

judge’s sentiment that Petitioner will return to medical practice someday; Petitioner’s
criminal judgment does not prohibit him from practicing medicine during his supervised
release period; and Petitioner would like to repay the restitution amount but can only
repay it if he can once again earn a living.

The regulations specifically outline what factors may be considered mitigating and none
of Petitioner’s arguments relates to any of those mitigating factors. See 42 C.F.R.

§ 1001.102(c). Moreover, “the practical effect of a finite exclusion period on the
individual’s ability to participate in the Medicare program in the future is irrelevant to
determining a reasonable exclusion period.” Sheth, DAB No. 2491, at 18 (noting that the
Departmental Appeals Board “has repeatedly declined to consider an individual’s age or
financial or employment prospects in determining whether an exclusion period is
reasonable” (citing Jeremy Robinson, DAB No. 1905, at 7 (2004))). Thus, the negative
practical consequences to Petitioner’s medical career and financial situation are irrelevant
and immaterial to determining the reasonableness of the length of exclusion.

I find disingenuous Petitioner’s attempt to portray himself as a trustworthy individual.
The evidence shows that Petitioner exhibited a high degree of untrustworthiness. By
perpetrating a large scale scheme to defraud Medicare, Medicaid, Tricare, and private
health insurers, Petitioner demonstrated that he is a significant threat to the integrity of
health care programs. Petitioner has not shown sincere remorse for his conduct. To the
contrary, he destroyed and fabricated evidence to mislead a federal investigation into his
activities. I.G. Ex. 3, at 10-13.

* Petitioner also argues that Petitioner’s case is comparable to another case in which two
aggravating factors resulted in a 10-year exclusion. See Russell J. Ellicott, DPM, DAB
CR1552 (2007) rev. declined DAB No. 2075 (2007). Although I may consider
comparable cases in order “to inform a determination of the reasonableness of the
exclusion,” such comparisons are “not dispositive.” Sheth, DAB No. 2491, at 6.
Although two aggravating factors were proven in the present case and Ellicott, Ellicott
involved one aggravating factor that is the same as in the present case (42 C.F.R.

§ 1001.102(b)(1) - program loss of more than $5,000) and one that is different

(42 C.F.R. § 1001.102(b)(2) - length of criminal activity extending more than a year).
DAB CR1552, at 10-11. It is true that E//icott and the current case involve program
losses of more than $5,000, but Ellicott was only ordered to pay restitution in the amount
of $113,101, which is substantially less than the $919,855.37 in restitution Petitioner was
ordered to pay. Jd. Further, Petitioner was convicted of 32 felonies and sentenced to 54
months of incarceration, resulting in a finding of an aggravating factor under 42 C.F.R.

§ 1001.102(b)(5), but Ellicott only pled guilty to four misdemeanors and was sentenced
to probation. Jd. at 2. Due to the differences in the present case and Ellicott, a
comparison between them does not support a reduction in Petitioner’s period of
exclusion. The I.G. did not present any argument concerning comparable cases.
11

Further, Petitioner endangered as many as 70,000 patients by failing to read their
radiological films before the test reports were released. As summarized by the prosecutor
during the sentencing hearing:

The sheer risk that is placed here by a doctor who is lying about
whether he’s even doing the work and looking at the tests, the risk
that that [sic] is posing to the public and to the patients and the
uncertainty that this may create is itself something that I think
separates this from the normal healthcare case, a case that is usually
about billing codes and money.

P. Ex. 1, at 5.

The record shows that Petitioner is entirely untrustworthy. He has endangered his
patients for monetary gain. Based on the evidence of record and with consideration of
the I.G.’s original exclusion determination, I conclude that a 12-year period of exclusion
is reasonable.

IV. Conclusion

For the foregoing reasons, I sustain the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs pursuant to

42 U.S.C. § 1320a-7(a)(1) and (a)(3). I hereby order Petitioner excluded for a period of
12 years commencing on the date that the I.G.’s exclusion originally took effect. See
42 CFR. § 1005.20(b).

/s/
Scott Anderson
Administrative Law Judge
